
	

113 HR 568 RH: To amend title 5, United States Code, to require that the Office of Personnel Management submit an annual report to Congress relating to the use of official time by Federal employees.
U.S. House of Representatives
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 111
		113th CONGRESS
		1st Session
		H. R. 568
		[Report No.
		  113–154]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 6, 2013
			Mr. Ross (for himself
			 and Mr. Gingrey of Georgia) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		
			July 16, 2013
			Additional sponsors: Mr.
			 Issa, Mr. Jordan, and
			 Mr. Meadows
		
		
			July 16, 2013
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		A BILL
		To amend title 5, United States Code, to
		  require that the Office of Personnel Management submit an annual report to
		  Congress relating to the use of official time by Federal
		  employees.
	
	
		1.Reporting
			 requirement
			(a)In
			 generalSection 7131 of title
			 5, United States Code, is
			 amended by adding at the end the following:
				
					(e)(1)Not later than March 31
				of each calendar year, the Office of Personnel Management, in consultation with
				the Office of Management and Budget, shall submit to each House of Congress a
				report on the operation of this section during the fiscal year last ending
				before the start of such calendar year.
						(2)Each report under
				this subsection shall include, with respect to the fiscal year described in
				paragraph (1), at least the following information:
							(A)The total amount
				of official time granted to employees.
							(B)The average amount
				of official time expended per bargaining unit employee.
							(C)The specific types
				of activities or purposes for which official time was granted, and the impact
				which the granting of such official time for such activities or purposes had on
				agency operations.
							(D)The total number
				of employees to whom official time was granted, and, of that total, the number
				who were not engaged in any activities or purposes except activities or
				purposes involving the use of official time.
							(E)The total amount
				of compensation (including fringe benefits) afforded to employees in connection
				with activities or purposes for which they were granted official time.
							(F)The dollar value
				of any office space, furnishings, equipment, or supplies provided by the
				Government in connection with activities or purposes for which employees were
				granted official time.
							(3)All information
				included in a report under this subsection—
							(A)shall be shown
				both agency-by-agency and for all agencies; and
							(B)shall be
				accompanied by the corresponding information for the fiscal year before the
				fiscal year described in paragraph (1), together with appropriate comparisons
				and analyses.
							(4)For purposes of this subsection, the term
				official time means any period of time, regardless of agency
				nomenclature—
							(A)which may be
				granted to an employee under this chapter (including a collective bargaining
				agreement entered into under this chapter) to perform representational or
				consultative functions; and
							(B)during which the
				employee would otherwise be in a duty
				status.
							.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall be effective beginning with the report
			 which, under the provisions of such amendment, is first due by a date which
			 occurs at least 6 months after the date of the enactment of this Act.
			
	
		1.Reporting
			 requirement
			(a)In
			 generalSection 7131 of title
			 5, United States Code, is amended by adding at the end the following:
				
					(e)(1)(A)Not later than March 31
				of each calendar year, the Office of Personnel Management, in consultation with
				the Office of Management and Budget, shall submit to each House of Congress a
				report on the operation of this section during the fiscal year last ending
				before the start of such calendar year.
							(B)Not later than December
				31 of each calendar year, each agency (as defined by section 7103(a)(3)) shall
				furnish to the Office of Personnel Management the information which such Office
				requires, with respect to such agency, for purposes of the report which is next
				due under subparagraph (A).
							(2)Each report by the Office
				of Personnel Management under this subsection shall include, with respect to
				the fiscal year described in paragraph (1)(A), at least the following
				information:
							(A)The total amount of
				official time granted to employees.
							(B)The average amount of
				official time expended per bargaining unit employee.
							(C)The specific types of
				activities or purposes for which official time was granted, and the impact
				which the granting of such official time for such activities or purposes had on
				agency operations.
							(D)The total number of
				employees to whom official time was granted, and, of that total, the number who
				were not engaged in any activities or purposes except activities or purposes
				involving the use of official time.
							(E)The total amount of
				compensation (including fringe benefits) afforded to employees in connection
				with activities or purposes for which they were granted official time.
							(3)All information included
				in a report by the Office of Personnel Management under this subsection with
				respect to a fiscal year—
							(A)shall be shown both
				agency-by-agency and for all agencies; and
							(B)shall be accompanied by
				the corresponding information (submitted by the Office in its report under this
				subsection) for the fiscal year before the fiscal year to which such report
				pertains, together with appropriate comparisons and analyses.
							(4)For purposes of this subsection, the term
				official time means any period of time, regardless of agency
				nomenclature—
							(A)which may be granted to
				an employee under this chapter (including a collective bargaining agreement
				entered into under this chapter) to perform representational or consultative
				functions; and
							(B)during which the employee
				would otherwise be in a duty
				status.
							.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall be effective beginning with the report
			 which, under the provisions of such amendment, is first required to be
			 submitted by the Office of Personnel Management to each House of Congress by a
			 date which occurs at least 6 months after the date of the enactment of this
			 Act.
			
	
		July 16, 2013
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
